884 F.2d 579
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard Lee HELZER, Plaintiff-Appellant,vCITY OF ALPENA;  County of Alpena, a Municipal Corporation;Theodore O. Johnson, Magistrate of the City andCounty of Alpena, Defendants-Appellees.
No. 89-1258.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Richard Lee Helzer appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Helzer alleged that the defendant state court judge issued a warrant for his arrest without probable cause.  The district court concluded that the defendant judge is entitled to absolute immunity from suit for the act of issuing a warrant.  On appeal, Helzer contends only that the defendant judge is entitled only to qualified immunity.  Upon consideration, we conclude that the complaint was properly dismissed.  Judges enjoy absolute immunity for their judicial acts.    Stump v. Sparkman, 435 U.S. 349, 355-57 (1978).  The issuance of an arrest warrant is such a judicial act.    Foster v. Walsh, 864 F.2d 416, 417-418 (6th Cir.1988) (per curiam).  Therefore, plaintiff's complaint "lacks arguable basis either in law or fact" and was properly dismissed under Sec. 1915(d).  See Neitzke v. Williams, 109 U.S. 1827, 1831 (1989).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation